Citation Nr: 1517000	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.  The Veteran died in December 2009.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran died in December 2009, with the official certificate of death listing the immediate cause of death as sepsis with shock and the contributing conditions of neutropenic enterocolitis and acute myelogenous leukemia.  At the time of his death, service connection had been established for residuals of recurrent right shoulder dislocation.

The appellant contends that the Veteran's death should be service connected because his acute myelogenous leukemia was caused by his exposure to herbicides in the Republic of Vietnam.

In a July 2011 notice of disagreement, the appellant stated that a VA treating physician told her that the Veteran's acute myelogenous leukemia was directly linked to his herbicide exposure and that she believed the physician noted his opinion in his treatment records.

In a June 2013 VA Form 9, the appellant asserted that acute myelogenous leukemia was very similar to B-cell chronic lymphocytic leukemia, a condition that was presumptively linked to herbicide exposure, because the cancers both triggered abnormal growth of white blood cells.

The evidence of record does not document any VA medical opinion linking the Veteran's leukemia to his herbicide exposure in service.  Therefore, further development to obtain any outstanding VA records pertinent to the appellant's claim should be undertaken.  In addition, the RO or the Appeals Management Center (AMC) should send the appellant a letter requesting her to provide a statement from the VA treating physician referenced above supporting her contention that his leukemia was caused by his exposure to herbicides in service.   

If the foregoing development does not result in the receipt of sufficient medical evidence to substantiate the appellant's claim, the RO or the AMC should obtain an appropriate VA medical opinion addressing the appellant's claim.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding VA treatment records pertinent to the appellant's claim.

2. The RO or the AMC should request the appellant to provide an opinion with supporting rationale from the aforementioned VA treating physician supporting the appellant's claim that the Veteran's acute myelogenous leukemia was related to his exposure to herbicides in service.

3. If the foregoing development does not result in the receipt of sufficient evidence to substantiate the appellant's claim, all pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise who should be requested to state an opinion as to whether there is a 50 percent or better probability that the Veteran's acute myelogenous leukemia was etiologically related to his presumed exposure to herbicides in the Republic of Vietnam.

The rationale for the opinion must also be provided.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




